IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-30021
                           Summary Calendar



HAROLD LANDRY,

                                           Plaintiff-Appellant,

versus

SEA MAR INC.; ET AL.,

                                           Defendants

SEA MAR INC.; PETSEC ENERGY, INC.

                                           Defendants-Appellees;

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-1015
                       --------------------
                         September 7, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Harold Landry appeals from the jury’s verdict of no Jones

Act liability, no unseaworthiness, and no obligation to pay

maintenance and cure in favor of Sea Mar, Inc. (Sea Mar) and the

district court’s judgment as a matter of law in favor of Petsec

Energy, Inc. (Petsec).    Landry argues that the evidence supported

his claims of negligence, unseaworthiness, and his entitlement to

maintenance and cure.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30021
                                -2-

     Our review of the record reveals that there was ample

evidence supporting the jury’s verdict and that Landry has not

shown that the evidence was so strongly and overwhelmingly in his

favor that a reasonable jury could not have arrived at a contrary

conclusion.   See Douglas v. DynMcDermott Petroleum Operations,

Co., 144 F.3d 364, 369 (5th Cir. 1998).   Nor has Landry shown

that the judgment as a matter of law in favor of Petsec was

error.

     The judgment of the district court dismissing Landry’s

claims against Sea Mar and Petsec is AFFIRMED.   Sea Mar’s motion

to strike record excerpts is DENIED.